Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 29 April 2022.
ALLOWABLE SUBJECT MATTER
The following is an Examiner's Statement of Reasons for Allowance: the prior art made of record fail to teach the combination including the limitations of:

(Claim 1) “…:querying, by the storage interface, the metadata storage structure for a timestamp corresponding to a content item stored at the content storage and associated with a first delete operation; determining, by the storage interface, that the content item is eligible for the first delete operation, wherein the determination includes comparing a first timestamp on one of the plurality of delete operations and a second timestamp on the at least one put operation to avoid a race condition; approving, by the storage interface, the first delete operation after locking an entry representing the content item in the metadata storage structure; and  sending, via the storage interface to the cloud provider content storage system, the approved first delete operation that passed the one or more of the data retention policies set at the content management system.

 [Claims 3-6,8-9,21-23 indicated allowable by virtue of depending from and incorporating the subject matter of claim 1.]

(Claim 10) “…query, by the storage interface, the metadata storage structure for a timestamp corresponding to a content item stored at the content storage and associated with a first delete operation; determine, by the storage interface, that the content item is eligible for the first delete operation, wherein the determination includes comparing a first timestamp on one of the plurality of delete operations and a second timestamp on the at least one put operation to avoid a race condition; approve, by the storage interface, the first delete operation after locking an entry representing the content item in the metadata storage structure; and send, via the storage interface to the cloud provider content storage system, the approved first delete operation that passed the one or more of the data retention policies set at the content management system.”
[Claims 11-15 indicated allowable by virtue of depending from and incorporating the subject matter of claim 10.]


(Claim 16) “…query, by the storage interface, the metadata storage structure for a timestamp corresponding to a content item stored at the content storage and associated with the a first delete operation; determine, by the storage interface, that the content item is eligible for the first delete operation, wherein the determination includes comparing a first timestamp on one of the plurality of delete operations and a second timestamp on the at least one put operation to avoid a race condition; approve, by the storage interface, the first delete operation after locking an entry representing the content item in the metadata storage structure; and send, via the storage interface to the cloud provider content storage system, the approved first delete operation that passed the one or more of the data retention policies set at the content management system.”
[Claims 17-20 indicated allowable by virtue of depending from and incorporating the subject matter of claim 16.]

RESPONSE TO ARGUMENTS
Applicants’ arguments filed 29 April 2022 have been carefully and fully considered and are persuasive. As noted supra the case is in condition for allowance. 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KALPIT PARIKH/
Primary Examiner, Art Unit 2137
KALPIT . PARIKH
Primary Examiner
Art Unit 2137